DISMISS and Opinion Filed March 19, 2020




                                   S In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-20-00084-CV

                  TONY LAMAR VANN, Appellant
                              V.
              ALTUS TRAFFIC MANAGEMENT LLC AND
           TEXAS MUTUAL INSURANCE COMPANY, Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-07180

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                         Opinion by Chief Justice Burns
      This Court questioned its jurisdiction over this appeal because there did not

appear to be final judgment or other appealable order. We instructed the parties to

file letter briefs addressing our concern. The parties complied.

      Generally, appellate courts have jurisdiction only over appeals from final

judgments and certain interlocutory orders as permitted by statute. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014(a). A final judgment is one that disposes of all parties and claims.

See Lehmann, 39 S.W.3d at 195.
      Tony Lamar Vann sued Altus Traffic Management LLC (Altus Traffic) and

Texas Mutual Insurance Company. Altus Traffic filed a motion for summary

judgment. By order signed on December 12, 2019, the trial court granted the motion

on all claims asserted by Vann against Altus Traffic. Vann appeals from this order.

However, this order is not a final judgment because Vann’s claims against Texas

Mutual Insurance Company remain pending.

      Although Vann filed a letter brief, nothing therein demonstrates this Court’s

jurisdiction over this appeal. Accordingly, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                             /Robert D. Burns, III/
                                             ROBERT D. BURNS, III
                                             CHIEF JUSTICE


200084F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               JUDGMENT

TONY LAMAR VANN, Appellant                On Appeal from the 193rd Judicial
                                          District Court, Dallas County, Texas
No. 05-20-00084-CV        V.              Trial Court Cause No. DC-19-07180.
                                          Opinion delivered by Chief Justice
ALTUS TRAFFIC MANAGEMENT                  Burns. Justices Molberg and Nowell
LLC AND TEXAS MUTUAL                      participating.
INSURANCE COMPANY,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees ALTUS TRAFFIC MANAGEMENT LLC
AND TEXAS MUTUAL INSURANCE COMPANY recover their costs of this
appeal from appellant TONY LAMAR VANN.


Judgment entered March 19, 2020




                                    –3–